Citation Nr: 0407385	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 30 percent rating for the disorder.  The veteran 
perfected an appeal of the assigned rating.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA psychiatric 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  PTSD is manifested by good social adjustment; thought 
processes that are sometimes tangential, but generally goal-
directed; depression; anxiety; mild memory loss; insomnia; 
hypervigilance; exaggerated startle response; and flashbacks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the 30 percent rating 
that has been assigned for PTSD does not adequately 
compensate him for the degree of social and occupational 
impairment caused by the disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

On receipt of the veteran's claim for service connection for 
PTSD in April 2002, in May 2002 the RO notified the veteran 
of the information and evidence needed to substantiate his 
claim by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, the veteran could obtain 
the evidence and submit it to the RO.  The RO also instructed 
him to submit any evidence in his possession that was 
relevant to his claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.  The veteran responded 
to the May 2002 notice by stating that the only evidence he 
had consisted of his VA treatment records, which are in file.

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") recent 
holding in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
that VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The veteran's 
representative has asserted that the case must be remanded to 
the RO for the RO to vacate the August 2002 decision, provide 
an additional VCAA notice to the veteran, and then re-
adjudicate his claim.

In the instant appeal the RO provided the section 5103(a) 
notice to the veteran in May 2002, prior to the August 2002 
adjudication of his claim.  Following the grant of service 
connection in August 2002, the RO did not inform the veteran 
of the specific evidence required to establish entitlement to 
a higher rating.  VA's General Counsel has held, however, 
that if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  Because the veteran was 
provided the section 5103(a) notice in conjunction with his 
claim for service connection, the Board finds that no further 
notice is required.  

The veteran's representative also asserts that the notice 
provided to the veteran was not adequate because the veteran 
was not given a full year following the May 2002 notice to 
submit evidence, in that his claim was adjudicated in August 
2002.  In legislation enacted on December 16, 2003, Congress 
amended 38 U.S.C.A. § 5103(b) to allow VA to adjudicate a 
claim for VA benefits before expiration of the one-year 
period provided in the statute.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)).  The 
amendment to the statute is effective November 9, 2000, the 
date of enactment of the VCAA.  The result of the amendment 
is that the provisions in 38 C.F.R. § 3.159(b)(1) allowing 
for the adjudication of a claim 30 days following the notice 
are valid.  The representative's arguments are, therefore, 
without merit.

The representative further asserts that the section 5103(a) 
notice provided to the veteran is deficient because it did 
not inform the veteran of the specific evidence required to 
substantiate his claim, under all possible theories of 
entitlement.  Section 5103(a) of the statute provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously submitted, that is 
necessary to substantiate the claim.  In the regulation 
implementing the statute, 38 C.F.R. § 3.159(b)(1), the 
Secretary used nearly identical language.  Neither the 
statute nor the regulation specifies the degree of detail 
required in the notice, or the scope of the law to be 
considered in informing the claimant.  The United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") considered this issue in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), and found that 
"[section] 3.159(b)(1) sets out with reasonable clarity and 
specificity the notice VA is required to provide a claimant 
and is entirely consistent with the statutory requirement of 
§ 5103(a)."  Paralyzed Veterans of America, 345 F.3d 
at 1347.  For these reasons the Board finds that the 
representative's arguments are not valid.

In the November 2002 statement of the case the RO informed 
the veteran of the regulatory requirements for establishing 
entitlement to a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA psychiatric examination in June 2002.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2003).

The General Rating Formula for Mental Disorders specifies 
that a 50 percent disability rating applies if the mental 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The evidence in the claims file indicates that the veteran 
has suffered from anxiety since he was separated from 
service, although he did not seek psychiatric treatment.  He 
has been unemployed since December 1975 due to degenerative 
joint disease of the cervical and lumbar spine and the hips, 
and was awarded a permanent and total disability rating for 
non-service connected pension purposes in May 1977.  He 
claimed entitlement to service connection for PTSD in April 
2002, and the evidence documenting his symptoms from April 
2001 is relevant in determining the rating to be assigned for 
the disability.

The VA treatment records show that the veteran was 
hospitalized in July 2001 due to a complaint of weakness and 
an abnormal gait.  His medical history was then significant 
for recurrent urinary tract infections, depression, coronary 
artery disease, hypertension, and chronic low back pain.  He 
had undergone bilateral knee replacements, and while 
hospitalized was found to have probable spinal stenosis with 
sciatic neuropathy.  His complaints of weakness and an 
abnormal gait were found to be due to Parkinson's disease, 
which was diagnosed while he was hospitalized.  He exhibited 
a number of periods of confusion and disorientation, and was 
discharged to a nursing home in August 2001.  After 45 days 
in the nursing home he was found capable of independent 
living, and returned to his home.

A psychological evaluation was conducted in July 2001 in 
order to evaluate his capacity for independent living.  On 
examination he was alert and fully oriented, and there was no 
evidence of delirium or mental health symptoms, although the 
psychologist noted a history of depression, for which 
medication had been prescribed.  The psychologist 
characterized the depression as "stable."  The veteran did 
have some short-term memory loss, but the psychologist found 
that his memory and judgment were intact.  On the day 
following the evaluation, however, the psychologist found 
that the veteran was disoriented to time and place, in that 
he was unable to find his room, and he did not remember the 
psychologist from the previous day's examination.  The 
psychologist attributed the delirium to multiple etiologies, 
including the Parkinson's disease and the effects of 
medication.

During the June 2002 VA psychiatric examination the veteran 
reported that he was divorced, and that he had two adult 
daughters to whom he was very close.  He characterized his 
family relationships as good.  Although he lived alone, both 
daughters lived close to him and, according to the VA 
treatment records, saw him regularly.  He also had a number 
of friends to whom he was very close.

He reported that while in service the ship on which he served 
was attacked by the Japanese and destroyed, resulting in the 
deaths of many people.  He also stated that he had suffered 
from anxiety ever since that event, although he had never 
sought psychiatric treatment.  He received medication for 
depression from his primary physician.  He had experienced 
suicidal ideation in the past, but denied any intent.  The 
examiner found that although the veteran had experienced a 
traumatic event in service, he had continued to work after 
his separation from service and had been a reliable worker.

On mental status examination he was pleasant and likeable, 
and walked with a shuffling gait.  He had good eye contact, 
although he had difficulty hearing due to hearing loss.  He 
denied any history of assaults, and stated that the anger 
outbursts he had experienced when younger were then gone.  
His mood was "okay," but he had experienced episodes of 
depression.  His affect was somewhat restricted, but the 
examiner indicated that this could be due to motor problems 
caused by the Parkinson's disease.  He was alert and 
oriented, and his thought processes were sometimes 
tangential, but generally goal-directed.  He denied any 
suicidal or homicidal ideation, delusions, or hallucinations.  
He had a mild memory loss, and his concentration was intact.  
He experienced intrusive thoughts, nightmares, and flashbacks 
of his ship being sunk; he tried to avoid thinking about the 
event; he felt detached from others at times; and he suffered 
from hypervigilance, insomnia, and an exaggerated startle 
response.

Following the examination the examiner provided a diagnosis 
of PTSD.  In assessing the severity of the disorder he 
assigned a global assessment of functioning (GAF) score of 
55.  A GAF score of 55 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), citing the Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994).  The 
examiner described the veteran as a reasonably well-adjusted 
man, in that in spite of his in-service trauma he had been 
able to "hold his life together."

A 50 percent disability rating is applicable if the PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity.  The examples of such reduced 
reliability and productivity include a flattened affect; 
abnormal speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

As noted above, when evaluating the level of disability from 
a mental disorder the rating cannot be based solely on social 
impairment.  38 C.F.R. § 4.126 (2003).  The evidence does not 
demonstrate that the manifestations of PTSD have resulted in 
any impairment in the veteran's occupational functioning 
during the applicable time frame, because he has not worked 
for more than 25 years due to his physical disabilities.  The 
examiner in June 2002 found that when he was working, he was 
apparently a reliable employee.  Regarding any social 
impairment, the examiner found that the veteran was pleasant 
and likeable.  He continued to be close to his family, and 
had a number of friends.  The examiner determined that he was 
a well-adjusted individual who had, in spite of the in-
service trauma, been able to "hold his life together."

Although the veteran appeared to have a flattened affect, the 
examiner found that it could be due to the Parkinson's 
disease, rather than being a manifestation of PTSD.  His 
thought processes were sometimes tangential, but generally 
goal-directed.  There is no evidence of him experiencing 
panic attacks.  He demonstrated periods of confusion when he 
was hospitalized in 2001, but on leaving nursing home care he 
was found to be capable of exercising the judgment necessary 
to care for himself, which would require him to be able to 
understand complex instructions (medications, etc).  During 
the examination he demonstrated mild memory loss, but there 
is no indication that the memory loss he suffered is more 
severe than that contemplated by the 30 percent rating, which 
includes mild memory loss as one of the rating criteria.  The 
examiner found his judgment to be intact, there was no 
evidence of a disturbance in motivation or mood, and no 
difficulty in maintaining social relationships.

The Board notes that when the veteran was hospitalized he 
demonstrated multiple episodes of confusion and delirium.  
The psychologist who evaluated him in July 2001 found that 
the deterioration in his mental functioning was due to 
multiple factors, including the Parkinson's disease and the 
effects of medication.  He did not indicate that any of the 
problems with mental functioning were due to a psychiatric 
impairment.  Following the veteran's discharge from the 
nursing home the evidence does not document any further 
occurrences of mental confusion.

In summary, a review of all the evidence of record that bears 
on occupational and social impairment indicates that the 
frequency, severity, and duration of the symptoms of PTSD 
have not resulted in a level of disability beyond that 
contemplated by the 30 percent rating that has been assigned.  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 30 percent have not been met 
since the claim for service connection for PTSD was 
initiated.  Fenderson, 12 Vet. App. at 126-27.  For that 
reason the Board has determined that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
disability rating in excess of 30 percent for PTSD.




ORDER

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for PTSD is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



